      Case 4:18-cv-00430 Document 146 Filed on 11/19/18 in TXSD Page 1 of 6
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                             ENTERED
                                                                                        November 19, 2018
                                 UNITED STATES DISTRICT COURT                            David J. Bradley, Clerk

                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION



 KIMBERLY KJESSLER, KLAIRE RUECKERT,
 LAURA BRALEY, TIMOTHY HAYDEN, and
 SUMMER LANG, individually and on behalf of all
 others similarly situated,                                      Civil Action No. 4:18-cv-430
                                                                        (Consolidated)
                                              Plaintiffs,

                                    v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP., MASHNOON
 AHMED, GENNEX MEDIA, LLC, BRANDECO,
 L.L.C., AKIL KURJI, CUSTOM WRISTBANDS
 INC., and CHRISTOPHER ANGELES,

                                            Defendants.



                      ORDER UNDER FED. R. EVID. 502(d) AND (e)
                   GOVERNING CLAWBACK TERMS AND PROCEDURES

        Based on the parties’ Stipulated Request for an Order under Rules 502(d) and (e) of the

Federal Rules of Evidence, it is hereby ORDERED that:

I.     With Respect to the First One Hundred (100) Unique Documents a Producing Party
        seeks to Clawback on a Claim of Privilege or Protection

                 A.       The disclosure or production of Documents by a Producing Party subject

        to a legally recognized claim of privilege or other protection (including, without

        limitation, the attorney-client privilege, the work-product doctrine, the joint defense

        privilege, or other applicable privilege) to a Receiving Party, shall in no way constitute

        the voluntary disclosure of such Document.



Page 1 – FRE 502 (d) and (e) ORDER
SSBLS Main Documents/8935/001/00736040-1
     Case 4:18-cv-00430 Document 146 Filed on 11/19/18 in TXSD Page 2 of 6



                 B.       The inadvertent disclosure or production of any Document in this action

        shall not result in the waiver of any privilege or other protection (including, without

        limitation, the attorney-client privilege, the work-product doctrine, the joint defense

        privilege, or other applicable privilege) associated with such Document as to the

        Receiving Party or any third parties, and shall not result in any waiver, including subject

        matter waiver, of any kind, in this or in any other state or federal proceeding.

                 C.       The Receiving Party will not contend or argue that the production was not

        inadvertent by the Producing Party; that the Producing Party did not take reasonable steps

        to prevent the disclosure of the privileged or protected Document; that the Producing

        Party did not take reasonable or timely steps to rectify such disclosure; and/or, that such

        disclosure acts as a waiver of applicable privileges or protections associated with the

        Document.

                 D.       The Producing Party will maintain a log of the Bates numbers, range,

        and/or hash value of all Documents subject to a clawback request, including copies of the

        Documents returned under a clawback request, and must provide it to the Receiving Party

        upon request.

                 E.       Notwithstanding the foregoing, the Receiving Party maintains all rights to

        challenge the privilege designation of the underlying documents for not having been

        privileged in the first instance.




Page 2 – FRE 502 (d) and (e) ORDER
SSBLS Main Documents/8935/001/00736040-1
        Case 4:18-cv-00430 Document 146 Filed on 11/19/18 in TXSD Page 3 of 6



II.     With Respect to Documents Beyond the First One Hundred (100) Unique
         Documents a Producing Party seeks to Claw Back on a Claim of Privilege or
         Protection

         The provisions of Fed. R. Evid. 502(b) will apply.


III.    With Respect to Documents Not Reviewed for Privilege for Burden Minimization or
         Efficiency

                 A.       The Producing Party will notify the Receiving Party of this type of

         production prior to making such production five (5) business days prior to production.

                 B.       The provisions of the one hundred (100) unique Document Threshold for

         purposes of privilege clawback outlined in Section I will not apply to such productions.

         Instead, the Parties will negotiate separate parameters for such productions and related

         protections.

IV.     With Respect to All Documents

                 A.       If, during the course of this litigation, a Party determines that any

         Document produced by another Party is or may reasonably be subject to a legally

         recognizable privilege or protection, or a Producing Party has advised that it is claiming

         such a privilege or protection over a produced Document (“Protected Document(s)”), the

         Parties shall, as applicable:

                           1.      As soon as reasonably practical after learning of the production of

                 privileged material, the Producing Party or the Receiving Party, as applicable,

                 shall notify the other Party in writing that it has discovered Document(s) believed

                 to be privileged or protected, or is claiming privilege or protection over a

                 Document(s);




Page 3 – FRE 502 (d) and (e) ORDER
SSBLS Main Documents/8935/001/00736040-1
     Case 4:18-cv-00430 Document 146 Filed on 11/19/18 in TXSD Page 4 of 6



                           2.      Specifically identify the Protected Document(s) by Bates number,

                 range, and/or hash value; and,

                           3.      Within ten (10) days of the written notice, the Receiving Party

                 shall return, sequester, or destroy all copies of such Protected Document(s),

                 except that the Receiving Party may retain a copy of Protected Document(s) for

                 the purpose of evaluating the claimed assertion of privilege or protection and

                 opposing any claw back motion. If requested by the Producing Party, the

                 Receiving Party shall also return, sequester, or destroy any notes, compilations, or

                 derivative work product of the content of the Protected Document(s), and the

                 Producing Party will pay reasonable attorneys’ fees and costs associated with

                 doing so.

                 B.       To the extent that a Protected Document(s) has been loaded into a

        litigation review database under the control of the Receiving Party, the Receiving Party

        shall have all electronic copies of the Protected Document(s) segregated or extracted

        from the database. Where such Protected Document(s) cannot be segregated or extracted,

        they shall not be reviewed, disclosed, or otherwise used by the Receiving Party.

                 C.       In the event that any portion of a Protected Document(s) does not contain

        privileged or protected information, the Producing Party shall also provide to the

        Receiving Party a redacted copy of the document that omits the information that the

        Producing Party believes is subject to a claim of privilege or protection.

                 D.       Within ten (10) days of the written notice, a Producing Party shall provide

        the Receiving Party with a privilege log for such Protected Document(s) that is consistent




Page 4 – FRE 502 (d) and (e) ORDER
SSBLS Main Documents/8935/001/00736040-1
     Case 4:18-cv-00430 Document 146 Filed on 11/19/18 in TXSD Page 5 of 6



        with the requirements of the Federal Rules of Civil Procedure, setting forth the basis for

        the claim of privilege or protection.

                 E.       If the Receiving Party disclosed the Protected Document(s) before being

        notified of its inadvertent production, it must take reasonable steps to retrieve it.

                 F.       Should the Receiving Party wish to dispute the claim of privilege or

        protection over any of the Protected Document(s), it will make that statement in writing

        within ten (10) days of receipt of the privilege log described in paragraph 4. Within

        fourteen (14) days of notice of the dispute, the Producing Party must move for a Court

        order compelling the return or destruction of the Protected Document(s) (the “Clawback

        Motion”).

                 G.       The Receiving Party’s response to the Clawback Motion shall be made in

        accordance with the limitations in Section I above, if applicable. The Receiving Party

        may not use the Protected Document(s) for any purpose absent a Court Order on the

        Clawback Motion.

                 H.       Any Party may submit Protected Document(s) to the Court under seal for

        an in camera determination of the claim of privilege or protection.

                 I.       Upon a determination by the Court that the Protected Document(s) are

        protected by the applicable privilege or protection, and if the Protected Document(s) have

        been sequestered rather than returned or destroyed by the Receiving Party, the Protected

        Documents shall be returned or destroyed within ten (10) days of the Court’s order. The

        Court may also order the identification by the Receiving Party of Protected Document(s)

        by search terms or other means. If requested by the Producing Party, the Receiving Party

        shall also return or destroy any notes, compilations, or derivative work product of the



Page 5 – FRE 502 (d) and (e) ORDER
SSBLS Main Documents/8935/001/00736040-1
     Case 4:18-cv-00430 Document 146 Filed on 11/19/18 in TXSD Page 6 of 6



        content of the Protected Document(s), and the Producing Party will pay reasonable

        attorneys’ fees and costs associated with doing so.

                 J.       Nothing contained herein is intended to, or shall serve to limit a Party’s

        right to conduct a review of documents, data (including electronically stored information)

        and other information, including without limitation, metadata, for relevance,

        responsiveness, and/or the segregation of privileged and/or protected information before

        such information is produced to another Party.

                 K.       This Stipulated Request and Order shall not result in extension of any

        scheduling deadlines or require any Party to purge previously submitted documents and

        request substitute production or documents already produced as of the date of this Order,

        so long as any privileges or protections were duly waived by the Producing Party as to

        the same.

                 L.       The Parties shall treat the Proposed Order as an Order of the Court prior to

        it being entered by the Court.

                 M.       By operation of the Parties’ agreement and Court Order, the Parties are

        specifically afforded the protections of Fed. R. Evid. 502(d) and (e) as described herein.

        IT IS SO ORDERED.

        DATED this _____
                   19th day of ___________,
                                November    2018.



                                                          Honorable Nancy F. Atlas


                                                                   NAN Y F. ATLAS
                                                          SENIOR UNI   STATES DISTRICT JUDGE




Page 6 – FRE 502 (d) and (e) ORDER
SSBLS Main Documents/8935/001/00736040-1
